Exhibit 10.1

FIRST AMENDMENT TO THE

KNOWLES CORPORATION

SENIOR EXECUTIVE CHANGE-IN-CONTROL SEVERANCE PLAN

WHEREAS, Knowles Corporation (the “Company”) maintains the Knowles Corporation
Senior Executive Change-in-Control Severance Plan (the “Plan”); and

WHEREAS, the Company wishes to amend the Plan’s eligibility provisions so that
those executives who report directly to the Company’s Chief Executive Officer
are eligible to participate in the Plan.

NOW, THEREFORE, by virtue and in exercise of the amending authority reserved to
the Compensation Committee of the Board of Directors of the Company under
Article 11 of the Plan, the Plan is hereby amended, effective as of May 4, 2015,
as follows:

 

  1. Article 1.a. of the Plan is hereby amended in its entirety to read as
follows:

 

  a. Eligible Executives. Those executives who are eligible to participate in
the Plan and to receive Severance Payments thereunder are (i) the Chief
Executive Officer and the Chief Financial Officer of Knowles, Business Unit
Presidents, those executives who report directly to the Chief Executive Officer
of Knowles, and those Vice Presidents of Knowles who are designated as eligible
by the Chief Executive Officer of Knowles from time to time; provided, however,
that such executives (A) are employed in the United States or are a U.S.-based
employee temporarily assigned to the non-U.S. payroll of a Subsidiary on an
expatriate assignment, and (B) remain in such a position on the date of a
“Change of Control” (as defined in Article 14) (such executives who meet the
above eligibility requirements, the “Eligible Executives”).